Citation Nr: 0830975	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for bilateral foot 
disability. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from January 
24, 1984 to January 24, 1988.  He was also in service from 
January 25, 1984 to April 7, 1989, but this period of service 
has been characterized as under other than honorable 
conditions.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in November 
2003, a statement of the case was issued in July 2004, and a 
substantive appeal was received in July 2004.  A Board 
hearing at the local RO was held in December 2007.

The issue of entitlement to service connection for bilateral 
foot disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is it 
otherwise related to such service or to any injury during 
service. 


CONCLUSION OF LAW

Back disability was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in June 2002 and January 2005 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the issue of 
service connection for back disability.  The appellant was 
also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2002, which was prior to the 
August 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent January 2005 VCAA notice 
was provided after the initial decision.  However, the 
deficiency in the timing of this notice was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but there has been no notice of 
the types of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection for back disability, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and Social Security Administration records.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

With respect to the issue of entitlement to service 
connection for back disability, a VA examination with nexus 
opinion is not required in order to make a final 
adjudication.  McLendon v. Nicholson, 20 Vet.App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, as discussed in more detail below, the evidence 
does not establish that the veteran suffered "an event, 
injury or disease" during his honorable period of service so 
it is not necessary to obtain a VA medical opinion with 
regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  In other words, absent such evidence, the Board 
finds that it is unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of a back disability in service.  Moreover, 
given the absence of any competent evidence of the claimed 
post-service disability until almost 12 years after service, 
any current opinion provided at this point would be no more 
than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of 
service connection may not be based on a resort to 
speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service treatment records do not reflect a 
diagnosis of a back disability during the veteran's honorable 
period of service.  Because the evidence does not establish 
that the veteran suffered "an event, injury or disease in 
service" as it relates to his claim of service connection 
for back disability, it is not necessary to obtain a VA 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of a back disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of entitlement to service connection for back 
disability. 



Analysis

The veteran is seeking entitlement to service connection for 
back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this analysis, the Board observes that the 
veteran's DD 214 showed that he entered service in January 
1984 and was discharged in April 1989.  His character of 
service was described as being under other than honorable 
conditions.  An administrative decision issued by the RO in 
February 1990 determined that the veteran had honorable 
service from January 24, 1984 to January 24, 1988, but that 
his period of service from January 25, 1988 to April 7, 1989 
was considered other than honorable, and thus, the veteran 
was barred from receiving VA benefits for any disabilities 
that manifested during this period.  38 C.F.R. § 3.12.  The 
veteran did not initiate an appeal from this determination.  
In January 1997, the Army Discharge Review Board determined 
that the veteran's discharge was proper and changed the 
reason to misconduct.  In sum, the veteran is precluded from 
receiving VA compensation benefits for any disability that 
manifested during the period of January 25, 1988 to April 7, 
1989.  

Service treatment records from January 24, 1984 to January 
24, 1988 are silent with respects of any complaints of back 
pain or diagnosis of a back disability.  The Board recognizes 
that an April 1985 service treatment record indicated that 
the veteran's back was giving him trouble.  However, this 
appears to have been associated with a cold or strep throat.  
Significantly, a February 1987 periodic service examination 
showed that the veteran's spine was clinically evaluated as 
normal.  In January 1989, service treatment records showed 
that the veteran complained of low back pain along with 
abdominal pain.  The assessment was probable viral 
gastroenteritis and constipation.  A chronic back disability 
was not diagnosed.  Nevertheless, these treatment records are 
during the period in which the veteran is precluded from 
receiving VA benefits.  

The first post service medical evidence of a back disability 
is a January 2000 private treatment record.  The veteran 
reported a past medical history of a back injury in service.  
The veteran reported having back spasms on and off for the 
past few months.  The report also noted that the veteran had 
a remote history of disk compression that was diagnosed by x-
rays.  The assessment was lower back pain with mild 
osteoarthritis.  No etiological opinion was given.  

Social Security Administration (SSA) records have also been 
associated with the claims file.  These records showed that 
the veteran was considered disabled as of July 2001 due to a 
primary diagnosis of fractures of lower limb and a secondary 
diagnosis of disorder of the back (discogenic and 
degenerative).  Private treatment records from January 2000 
to 2003 from the SSA continued to show complaints of back 
pain and a diagnosis of degenerative disk disease and 
spondylosis.  However, these records do not provide a medical 
opinion relating the veteran's back disability to service.  

Further, VA treatment records from 2003 to 2007 have also 
been reviewed.  The records showed that the veteran had been 
in a chronic back pain program since May 2003.  A May 2003 VA 
treatment record showed that the veteran reported a service 
related back injury.  Subsequent VA treatment records showed 
continuing complaints of back pain.  Nevertheless, again, 
these records do not provide a medical opinion relating the 
veteran's back disability to service.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for back disability is not 
warranted.  There is no medical evidence of a back injury or 
a diagnosis of a chronic back disability during the veteran's 
honorable period of service.  Moreover, while during the 
course of treatment the veteran has provided a history of 
injuring his back in service, there is no competent medical 
evidence linking his current back disability to service.  
Further, it was almost 12 years since the veteran's honorable 
period of service until the first post service medical 
evidence of a chronic back disability so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.

The Board acknowledges the veteran's statements and hearing 
testimony indicating that he injured his back in service and 
has had problems ever since.  Specifically, the veteran 
reported injuring his back during training in 1984 and 1985 
at which time he reported to the infirmary.  He also 
indicated that he injured his back again in 1987 while doing 
a pushup and sit-ups competition.  Again, he stated that he 
sought treatment at the infirmary.  However, contrary to the 
veteran's claims, neither of these incidents is documented in 
the service treatment records.  The Board notes that medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As noted above, the service treatment records are completely 
silent as to any complaints of or treatment for a chronic 
back disability.  Here, the veteran is competent to say that 
he experienced symptoms while in service.  However, the Board 
does not believe that a back disability is subject to lay 
diagnosis.  The veteran has not demonstrated that he has the 
expertise required to diagnose chronic back disability and 
link any current back disability to service.    

The fact remains that there is no clinical indication that a 
chronic back disability began in service or that extant back 
disability is etiologically linked to service.  While the 
veteran's contentions have been carefully considered, these 
contentions are outweighed by the absence of any medical 
evidence to support the claim.  Accordingly, the Board finds 
that the weight of the evidence is against the presence of a 
disease or injury in service, and a causal nexus between a 
current back disability to service.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for back disability.  As the preponderance of 
the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for back disability is not warranted.  To 
that extent, the appeal is denied. 


REMAND

The veteran is also seeking entitlement to service connection 
for bilateral foot disability.  The February 1987 periodic 
service examination showed that the veteran had mild pes 
planus.  August 1988 treatment records, although from the 
time period during which the veteran is barred from benefits, 
do show that he had painful bilateral bunions on his feet for 
one to two years.  VA treatment records showed numerous 
disabilities of the feet including bilateral hallux valgus 
and osteoarthritis.  The records also showed that the veteran 
had bunionectomies on both feet.  Thus, given that there is 
evidence of foot problems in service and evidence of a 
current disability, the Board finds that a VA examination is 
required in order to meet the requirements of 38 C.F.R. 
§ 3.159(c)(4).

Further, as previously stated in the analysis part of 
this decision, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service 
connection claim.  Since the Board is remanding this 
case for another matter, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The veteran should be scheduled for a 
VA  examination to determine the nature, 
extent and etiology of any currently 
manifested bilateral foot disability.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  After examining 
the veteran and reviewing the claims 
file, the examiner should clearly 
delineate all current bilateral foot 
disabilities.  Thereafter, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current bilateral foot disability is 
related to the veteran's honorable period 
of service from January 24, 1984 to 
January 24, 1988.  

3.  Thereafter, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


